The opinion of the Court was delivered by
Sergeant, J.
Several points were presented to the court below, on behalf of the defendants, and error is assigned in the answers of the court. In none of them, however, does it appear that the court have erred, except in their answer to the first point; and we are of opinion that they ought to have directed the jury, that no action was maintainable on this contract.
An administrator has, by law, no interest in the real estate of the intestate. Where the personal estate is insufficient to pay the debts of the deceased, and to maintain and educate his children, the orphan’s court, on the petition of the administrator, and his exhibiting an inventory, appraisement and account of- debts, may order the public sale of so much of the real estate as they may deem necessary for ihese purposes, and in that event the deed is to be made by the administrator,-and the proceeds received by him. This is the whole authority vested, by law, in the administrator; and it is plain that he is merely an officer designated by law for a special purpose, and clothed with a particular trust. He ought not, therefore, to be permitted to enter into a private contract that may interfere with the.duties prescribed by law. If the obligations created by such contract are no more than those already imposed by law, the agreement is nugatory: if they differ, they may interfere with his lawful duties, and affect the interests of others for whom he is appointed to act. By the contract, in the present case, the administrators engage to sell for cash; fix the time of sale and of executing the deeds; and agree that Hodges, on bidding 2000 dollars, shall have a good title, if no other person bids beyond that sum. But the terms of sale, as well as the property necessary to be sold, and the necessity of selling it, are, by law, to be determined by the court, not by the administrator. Unforeseen circumstances may occur to render a modification of these arrangements necessary and proper, or to show that the price agreed on is below the real value; and in such case the interests of the estate would require a course of conduct in collision with that stipulated by the contract. After a sale is ordered, it is certainly the right, if not the duty of the administrator, to procure bidders for the property, and obtain the highest price. But to do so after such a contract as the present, would be a violation of the contract, if the purchase was thereby defeated. It has been held, - that if two persons agree not to bid against each other at auction, and that each should participate in a purchase by one, such agreement is void, as being against the policy of the law, which requires that public sales shall be fair and free. 6 Johns. 194; 8 Johns. 444; *38413 Johns. 114. That principle applies to the present case: because, by virtue of the agreement between the plaintiff and defendants, it is, in effect, stipulated, that the administrators shall not, under any circumstances, endeavour to procure a higher price, however right or proper it would otherwise be to do so. A sheriff selling under a venditioni exponas, or a master in chancery under an order of court, would not, be permitted to give an undue preference to one person, by suppressing exertions to procure the highest price, or inducing a peremptory sale at a fixed time. The- law is jealous, when it entrusts an officer with the execution of a duty, that he shall be governed solely by its own regulations. Private contracts are properly applicable only to dealings with a man’s own rights, or acts done under a private authority.
The present case is a striking instance of the consequences resulting from such contracts. For one breach relied on was, that at the second sale the administrator procured a person to bid beyond the 2000 dollars, which, though a breach of the contract., was manifestly for the benefit of the creditors and children. So, it became apparent by the second sale, that notwithstanding the obstacles arising from the events which had occurred, the property brought 251 dollars more than the sum contracted for. This sum was, in all justice and equity, the right of the deceased’s creditors and representatives, and not of the plaintiff; yet he seeks to recover it, under a pretence of damages occasioned by non performance of the agreement.
Judgment reversed, and a venire facias de novo awarded.